EXHIBIT 10.34

Rosenthal & Rosenthal, Inc.

1370 Broadway

New York, NY  10018

﻿

﻿

Date:  March 24, 2017

﻿

Stillwater Trust LLC

655 Madison Avenue, 20th Floor

New York, New York 10065

﻿

RE: eMAGIN CORPORATION

﻿

Ladies and Gentlemen:

﻿

Rosenthal & Rosenthal, Inc. (together with its successors and assigns, the
“Senior Creditor”) has entered into a Financing Agreement (the “Financing
Agreement”) and related agreements with eMagin Corporation (the “Borrower”)
pursuant to which it makes loans and advances to the Borrower (the Financing
Agreement and all related agreements, as they may be amended, supplemented,
refinanced or otherwise modified from time to time, the “Senior Loan
Documents”), each of which is secured by a security interest in substantially
all of the now owned and hereafter acquired assets of the Borrower.

﻿

Senior Creditor understands that Stillwater Trust LLC (the “Junior Creditor”)
has entered and/or intends to enter into financing arrangements with the
Borrower (the “Junior Loan Documents”, and all indebtedness now or hereafter due
to Junior Creditor from the Borrower, and all interest accrued or that may
hereafter accrue thereon, together with all fees, charges and expenses payable
by the Borrower to the Junior Creditor pursuant to the Junior Loan Documents are
hereinafter referred to as the “Junior Indebtedness”).

﻿

Please sign below to confirm Junior Creditor’s agreement that, as an inducement
to Senior Creditor continuing to finance the Borrower pursuant to the Financing
Agreement,  (i) so long as Senior Creditor has a security interest or other
interest in any assets of the Borrower,  (ii) until indefeasible payment in full
of the Obligations (as defined in the Financing Agreement)  of Borrower to
Senior Creditor (the “Senior Indebtedness”) and (iii) until the irrevocable
termination of the Senior Loan Documents,  notwithstanding anything in the
Junior Loan Documents to the contrary, Junior Creditor agrees to the following:

﻿

(1)



Lien Subordination.  Any security interest or lien Junior Creditor may now or
hereafter have in any of the assets of the Borrower shall be subject and
subordinate in all respects to Senior Creditor’s interest therein.

(2)



Payment Subordination.  All Junior Indebtedness now or hereafter due to Junior
Creditor shall not be payable, and no payment on account of the Junior
Indebtedness, shall be received, accepted or retained by Junior Creditor (other
than the accumulation of PIK interest), without the prior written consent of
Senior Creditor.    

Should any payment or distribution or security or proceeds on or for the Junior
Indebtedness be received by Junior for or on account of the Junior Indebtedness,
prior to the satisfaction of the Obligations, Junior Creditor will forthwith
assign, endorse and



[Subordination Agreement]

--------------------------------------------------------------------------------

 

deliver same to Senior Creditor, in precisely the form received (except for
Junior Creditor's endorsement where necessary), for application to payment of
the Obligations, and until so delivered, same shall be held in trust by Junior
Creditor as the property of Senior Creditor; in the event of the failure of
Junior Creditor to endorse or assign any security or instrument for the payment
of money so received by Junior Creditor or payable to Junior Creditor's order,
Senior Creditor or any officer or employee thereof is hereby irrevocably
constituted and appointed attorney-in-fact for Junior Creditor, with full power
to make any such endorsement or assignment and with full power of substitution.

(3)



Limitation on Acceleration and Remedies.  No holder of Junior Indebtedness shall
be entitled to (i) exercise any remedies as a lender or commence any other
action or proceeding to recover any amounts due or to become due with respect to
the Junior Indebtedness, and/or (ii) contest, protest, or object, and will be
deemed to have consented, including, without limitation, pursuant to
section 363(f) of the Bankruptcy Code, to a sale, transfer or other disposition
(or process resulting in the foregoing) of any of the Borrower’s assets if
Senior Creditor consents to such disposition, and agrees that to the extent the
proceeds thereof are used to pay the Senior Indebtedness, such disposition shall
be free and clear of any liens or other interests of any holder of Junior
Indebtedness.

(4)



Information.  Junior Creditor will render to Senior Creditor upon demand from
time to time a statement of the unpaid balance of the Junior Indebtedness.

(5)



Transfers.  Any transferee from Junior Creditor of any Junior Indebtedness
shall, prior to acquiring such interest, execute and deliver a counterpart of
this agreement to Senior Creditor.

(6)



Additional Agreements.  In the event that the indebtedness owing under the
Senior Loan Documents is refinanced in full or in part by another party, Junior
Creditor agrees at the request of such refinancing party to enter into a
subordination and intercreditor agreement on terms substantially similar to this
agreement.

The priorities and provisions referred to above shall apply at all times,
whether before, during or after the pendency of any bankruptcy, reorganization
or other insolvency proceeding relating to the Borrower, and notwithstanding the
priorities that ordinarily would result under the Uniform Commercial Code and
other applicable law from the order of granting or perfecting of any security
interests referred to herein.

﻿

Notwithstanding the provisions of paragraphs 2 and 3 above (but subject to the
other provisions of this agreement), provided that no Default under and as
defined in the Senior Loan Documents has occurred and is continuing or would
result therefrom,  Borrower may pay, and Junior Creditor may receive and retain,
(i) the Origination Fee, the Anniversary Fee and the Draw Fee (as those terms
are defined in the Junior Loan Documents) and (ii) the costs, expenses and
charges payable under the Junior Loan Documents, together in each case with any
amounts thereof previously due and payable which were unpaid due to the
restriction on payments contained in this sentence.  In addition,
notwithstanding anything to the contrary, provided that no Default under and as
defined in the Senior Loan Documents has occurred and is continuing or would
result therefrom, Borrower may repay all or any portion of the Junior
Indebtedness with the proceeds of an Equity Event (as defined in the Junior Loan
Documents).  Further, Junior Creditor may at any time, (i) file a proof of claim
or statement of interest, vote on a plan of reorganization (including a vote to
accept or reject a plan of partial or complete liquidation, reorganization,
arrangement,



[Subordination Agreement]2

--------------------------------------------------------------------------------

 

composition, or extension), and make other filings, arguments, and motions, with
respect to any assets of the Borrower in any Insolvency Proceeding (as defined
below) commenced by or against the Borrower; (ii) [intentionally omitted]; (iii)
file necessary pleadings in opposition to a claim objecting to or otherwise
seeking the disallowance of any lien Junior Creditor may have on any assets of
the Borrower; (iv) join (but not exercise any control over) a judicial
foreclosure or lien enforcement proceeding with respect to any assets of the
Borrower initiated by Senior Creditor, to the extent that such action could not
reasonably be expected to interfere materially therewith (but Junior Creditor
may not receive any proceeds thereof unless expressly permitted herein); (v) bid
for or purchase any assets of the Borrower at any public, private, or judicial
foreclosure upon any such assets of the Borrower initiated by Senior Creditor,
or any sale of any assets of the Borrower during an Insolvency Proceeding; (vi)
exercise any rights and remedies that could be exercised by an unsecured
creditor against Borrower, provided that any judgment lien obtained by Junior
Creditor as a result of such exercise of rights will be subject to this
Agreement for all purposes. Further, notwithstanding anything set forth
contained in this agreement, nothing shall prohibit the Junior Creditor from
receiving payments of principal, interest or amounts otherwise due it under the
Junior Loan Documents in PIK notes, common or preferred stock or any other
securities of the Borrower (including equity-linked securities or instruments
convertible into equity securities), or converting the obligations under the
Junior Loan Documents to stock or  other securities of the Borrower (including
equity-linked securities or instruments convertible into equity securities), or
setting off against amounts due it under the Junior Loan Documents any amounts
it may owe to the Borrower, whether with respect to its purchase of any stock or
other securities of the Borrower (including equity-linked securities or
instruments convertible into equity securities) or otherwise.

﻿

Insolvency Proceeding means (i) a voluntary or involuntary case or proceeding
under the Bankruptcy Code with respect to the Borrower, (ii) any other voluntary
or involuntary insolvency, reorganization, or bankruptcy case or proceeding, or
any receivership, liquidation, reorganization, or other similar case or
proceeding with respect to the Borrower or a material portion of its property,
(iii) a liquidation, dissolution, reorganization, or winding up of the Borrower,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy, or (iv) an assignment for the benefit of creditors.

﻿

JUNIOR CREDITOR AND BORROWER AGREE THAT THEIR BOOKS AND RECORDS WILL
APPROPRIATELY SHOW THAT THE JUNIOR INDEBTEDNESS IS SUBJECT TO THIS AGREEMENT. 
JUNIOR CREDITOR AND BORROWER WAIVE A TRIAL BY JURY AND A RIGHT TO INTERPOSE ANY
COUNTERCLAIM OR OFFSET OF ANY NATURE OR DESCRIPTION IN ANY LITIGATION ARISING
OUT OF OR RELATING TO THIS SUBORDINATION.  In the event Senior Creditor shall
retain or engage an attorney or attorneys to enforce or protect our interests
with respect to this agreement, all of the costs and expenses of such
enforcement or protection, including reasonable attorneys' fees, shall be
additional Senior Indebtedness subject to this agreement.

﻿

Junior Creditor agrees that it shall not assign or transfer any of the Junior
Indebtedness without (i) prior notice being given to Senior Creditor and (ii)
such assignment or transfer being made expressly subject to the terms of this
agreement.  Junior Creditor agrees Junior Creditor further warrants to Senior
Creditor that it has full right, power and authority to enter into this
agreement.

﻿

In the event of a breach by either Junior Creditor or the Borrower in the
performance of any of the terms of this agreement, all of the Obligations shall,
any other agreement to the



[Subordination Agreement]3

--------------------------------------------------------------------------------

 

contrary notwithstanding and without notice or demand, become immediately due
and payable, at our option.

﻿

No waiver shall be deemed to be made by Senior Creditor of any of its rights
hereunder unless same shall be in writing and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair Senior Creditor’s rights and/or the obligations of Borrower to it in any
other respect or at any other time, nor shall same establish a course of
conduct.  This agreement may not be modified or amended without the prior
written consent of Senior Creditor.

﻿

Each of Junior Creditor and Borrower hereby irrevocably consents to the
jurisdiction of the Courts of the State of New York located in the County of New
York and of any Federal Court located in such State or County in connection with
any action or proceeding arising out of or relating to this agreement or the
Junior Indebtedness.  In any such litigation such Junior Creditor or Borrower,
as the case may be, waives personal service of any summons, complaint or other
process and agrees that the service thereof may be made by certified or
registered mail directed to such party at the last known address appearing on
the records of Senior Creditor.  Within 30 days after such mailing, the party so
served shall appear or answer to such summons, complaint or other
process.  Should the party so served fail to appear or answer within said 30-day
period, such party shall be deemed in default and judgment may be entered by
Senior Creditor against such party for the amount as demanded in any summons,
complaint or other process so served.

﻿

This agreement is entered into solely for the purposes set forth herein, and
except as expressly provided herein, neither of Senior Creditor or Junior
Creditor assumes any duties or responsibilities to the other regarding the
financial condition of the Borrower, or regarding any collateral, or regarding
any other circumstance bearing upon the risk of nonpayment of the obligations of
the Borrower to either of them and neither of them shall be deemed to be the
agent of the other for any purpose.  Junior Creditor waives any and all notice
of the creation, modification, renewal or extension or accrual of any
Obligations.  Junior Creditor hereby consents that, without notice to or further
assent by Junior Creditor, the Obligations may from time to time, in whole or in
part, be renewed, extended, modified, compromised or released by Senior
Creditor, as it may deem advisable, and that any collateral for the Obligations
may from time to time, in whole or in part, be exchanged, sold, surrendered or
released by Senior Creditor, as it may deem advisable, all without impairing,
abridging, affecting or releasing the subordination contained in this
agreement. 

﻿

This agreement (i) is entered into solely for the mutual benefit of, and shall
be binding upon, Senior Creditor and Junior Creditor and the benefit of their
respective heirs, legal representatives, successors and assigns, and neither the
Borrower nor any other persons or entities whatsoever shall have any right,
benefit, priority or interest under or because of the existence of this
agreement; (ii) may be amended, modified or terminated only by a written
instrument signed by all parties hereto and no waiver of any term or provision
of this agreement shall be effective unless it is in writing and signed by the
party against whom such waiver is sought to be enforced; (iii) constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof; and (iv) shall be governed by and construed in accordance with the laws
of the State of New York, without regard to principles of conflicts of laws of
such state.

﻿

Very truly yours

﻿

ROSENTHAL & ROSENTHAL, INC.

﻿





[Subordination Agreement]4

--------------------------------------------------------------------------------

 

By: ____________________

Title: ____________________

﻿

AGREED:

﻿

STILLWATER TRUST LLC

﻿

By: ____________________

Title: ____________________

﻿

﻿

ACKNOWLEDGED AND AGREED:

﻿

eMAGIN CORPORATION

﻿

By: ____________________

Title: ____________________

﻿



[Subordination Agreement]5

--------------------------------------------------------------------------------